J-S56003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    OTIS LEVERETTE                             :
                                               :
                       Appellant               :   No. 44 EDA 2020

       Appeal from the Judgment of Sentence Entered November 8, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0000617-2019


BEFORE:      BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J. *

MEMORANDUM BY BENDER, P.J.E.:                         FILED: MARCH 19, 2021

Leverette, appeals from the aggregate judgment of

        Appellant, Otis sentence of 7½ to 20 years’ incarceration, imposed after

a jury convicted him of possession of a controlled substance (35 P.S. § 780-

113(a)(16)), possession of a firearm by a person prohibited (18 Pa.C.S. §

6105(a)(1)), and carrying a firearm without a license (18 Pa.C.S. §

6106(a)(1)).1 Appellant challenges the trial court’s denial of his motion for a

mistrial based on comments by the prosecutor during closing arguments.

After careful review, we affirm.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.

1
  Appellant’s notice of appeal incorrectly states that he is appealing from the
court’s November 21, 2019 order denying his timely-filed, post-sentence
motion. “In a criminal action, appeal properly lies from the judgment of
sentence[,] made final by the denial of post-sentence motions.”
Commonwealth v. Shamberger, 788 A.2d 408, 410 n.2 (Pa. Super. 2001)
(en banc) (citation omitted). We have corrected the caption accordingly.
J-S56003-20



      The trial court briefly summarized the facts of Appellant’s case, as

follows:

      [Appellant] … was found in the backseat of an Uber driver’s [car]
      and was unresponsive when the police officers arrived. Officer
      [William] Redheffer arrived at the vehicle, waited for backup,
      knocked on the window of the car, and realized [Appellant] was
      unconscious. Officer Redheffer opened the door and found a pistol
      in [Appellant’s] hand[,] with [Appellant’s] finger around the
      trigger. Officer Redheffer disarmed [Appellant] and cleared the
      pistol[,] then conducted a search of [Appellant’s] person to ensure
      that there was not a second weapon. Officer Redheffer was able
      to wake [Appellant] after he was disarmed[.            The officer]
      performed a search incident to arrest outside of the vehicle[] and
      found drugs on [Appellant’s] person.

Trial Court Opinion (TCO), 4/13/20, at 1 (citations to the record omitted).

      Following a jury trial in September of 2019, Appellant was convicted of

the above-stated offenses. On November 8, 2019, he was sentenced to the

aggregate term set forth supra. He filed a timely, post-sentence motion that

was denied.    Appellant then filed a timely notice of appeal, and he also

complied with the trial court’s order to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. The court filed its Rule 1925(a)

opinion on April 13, 2020. Herein, Appellant states one issue for our review:

“Did the trial court err when it refused to declare a mistrial after the

Commonwealth, during its closing argument, asked the jury to draw an

adverse inference from defense counsel’s objection to hearsay evidence?”

Appellant’s Brief at 4.

      To begin, we recognize that,




                                     -2-
J-S56003-20


      [a] motion for a mistrial is within the discretion of the trial court.
      A mistrial upon motion of one of the parties is required only when
      an incident is of such a nature that its unavoidable effect is to
      deprive the appellant of a fair and impartial trial. It is within the
      trial court’s discretion to determine whether a defendant was
      prejudiced by the incident that is the basis of a motion for
      a mistrial. On appeal, our standard of review is whether the trial
      court abused that discretion.

Commonwealth v. Bennett, 225 A.3d 883, 890 (Pa. Super. 2019) (citations

omitted).

      In the present case, Appellant argues that a mistrial was warranted after

the prosecutor commented, during her closing argument, on evidence that

was precluded by ruling of the court. Appellant explains the context of his

claim, as follows:

      The theory of the defense was that [Appellant] did not knowingly
      and consciously possess the firearm. In furtherance of this
      defense, trial counsel emphasized that [Appellant] was passed out
      and likely did not know the gun was in his hand; and elicited from
      Commonwealth witnesses that the police made no effort to prove
      who the gun belonged to; whether it had any connection to [the
      Uber driver,] Mr. [Jermaine] Dobine; whether Mr. Dobine was
      even an Uber driver at all; or the circumstances within which
      [Appellant] could have ended up holding the gun while he was
      passed out. The defense also pointed out that the driver allegedly
      had a clear view of [Appellant,] but never reported that he had a
      gun.

      Mr. Dobine did not appear at trial and was thus not subject to any
      cross-examination. The defense strenuously objected to hearsay
      statements from Mr. Dobine when the Commonwealth elicited
      such answers during its direct[-]examination of the officers.
      Specifically, the Commonwealth attempted to ask Officer [Robert]
      Bennett, the responding officer who interacted with Mr. Dobine,
      what Mr. Dobine’s reaction was when he was told there was a gun
      in the car. See[] N.T.[,] 9/11/19[,] at 49-51. These objections
      were sustained.




                                      -3-
J-S56003-20


      During its closing arguments, the Commonwealth nevertheless
      argued:

         You heard that the police had a conversation with the Uber
         [d]river and[,] based upon that conversation[,] there was
         no further investigation done. And you heard defense
         counsel jump up and down about that whole thing. I wonder
         why he didn’t want [you] to hear of that. I wonder why?

      See[] N.T.[,] 9/12/19[,] at 24.      At the conclusion of the
      Commonwealth’s closing argument, the defense objected to this
      statement and moved for a mistrial. This motion was denied. See
      [id.] … at 31.

Appellant’s Brief at 6-7.

      Appellant argues that the court’s denial of his motion for a mistrial was

an abuse of discretion. He contends that “the prosecutor invited the jury to

infer that defense counsel objected to [Mr. Dobine’s] hearsay statements …

because those statements would have undermined the defense theory of the

case.” Id. at 10. Appellant insists that, by doing so, the prosecutor essentially

commented on evidence not in the record, which was “entirely improper.” Id.

      In support of this argument, Appellant relies on Commonwealth v.

Brooks, 523 A.2d 1169 (Pa. Super. 1987). There, during closing arguments,

the prosecutor made lengthy remarks about “the nature of fingerprints and

the difficulty in obtaining fingerprint evidence from the weapons used because

of the material they were made of and the number of people who handled

them.” Id. at 1172. The Commonwealth conceded that it had proffered no

evidence regarding fingerprinting at trial. Id. at 1171-72. In addition, the

prosecutor also asked the jury to make inferences about what a prison-issued,

knit hat looked like, despite that the Commonwealth had not entered such a


                                      -4-
J-S56003-20



hat into evidence, or elicited any testimony about the appearance of a prison-

issued hat.

      The Brooks panel concluded that the prosecutor’s comments were

improper. First, we held that the prosecutor’s remarks about fingerprinting

      went far beyond the scope of facts in evidence or any legitimate
      inferences that could be drawn from those facts. The prosecutor
      was, in effect, testifying as to the nature of fingerprints and the
      difficulty in obtaining fingerprint evidence from the weapons used
      because of the material they were made of and the number of
      people who handled them. This type of testimony is impermissible
      because it was based on facts that are not a matter of common
      public knowledge or a matter of which the court may take judicial
      notice.     Accordingly, we conclude that the closing remarks
      regarding fingerprint evidence amounted to an impermissible
      assertion of personal knowledge by the district attorney and the
      lower court erred in denying [the] appellant’s exception to the
      remarks.
Id. (citations omitted). We also found that the prosecutor’s statements about

prison-issued hats “amounted to an improper comment on facts not in

evidence[,]” as the appearance of a ski cap issued by a prison is not the sort

of “matter that the jury would know from personal experience[,] nor a matter

of which the court could take judicial notice.” Id. at 1172.

      Ultimately, the Brooks panel found “the prosecutor’s remarks to be

particularly troublesome because they amounted to an admission of further

evidence after the defense had rested.” Id. at 1173. We concluded that the

prosecutor’s errors were not harmless, as the Commonwealth’s evidence was

contradicted and not overwhelming. Id.   Finally, we noted that the court

refused to provide a curative instruction regarding the improper comments,



                                     -5-
J-S56003-20



despite Brooks’ counsel’s request to do so. Id. at 1173 n.1. For all of these

reasons, we awarded Brooks a new trial.

      Initially, we agree with Appellant that the prosecutor in this case acted

improperly by commenting on facts not in evidence. Namely, the prosecutor

referred to Mr. Dobin’s inadmissible hearsay statements, implying that they

would have been harmful to Appellant’s defense.

      Nevertheless, the at-issue statements by the prosecutor are not

comparable to the conduct of the prosecutor in Brooks. Here, the prosecutor

only mentioned Mr. Dobin’s hearsay statements once, and her remarks were

extremely brief. These facts distinguish this case from Brooks, where the

prosecutor provided what amounted to lengthy testimony about fingerprint

evidence, and then compounded that error by making another improper

comment about the appearance of prison-issued hats.

      Additionally, defense counsel in Brooks sought a curative instruction,

which the court denied.    To the contrary, in this case, Appellant’s counsel

explicitly stated that he did not want any curative instruction.       Counsel’s

failure to seek a curative instruction to cure the prejudice that Appellant now

claims he suffered from the prosecutor’s remarks weakens his argument that

a new trial is warranted. We also observe that the evidence of Appellant’s

guilt in this case was stronger than that in Brooks, as officers observed

Appellant holding the firearm in his hand, and testified that their investigation

provided no evidence that Mr. Dobine “had anything to do with a firearm.”




                                      -6-
J-S56003-20



N.T., 9/11/19, at 53-54. Finally, the court instructed the jury that the parties’

closing arguments were not evidence. See N.T., 9/12/19, at 3.

      In sum, while the prosecutor acted improperly in this case, we are not

convinced that the trial court abused its discretion by denying Appellant’s

motion for a mistrial. The court explained that it “denied [Appellant’s] motion

for a mistrial because there was no manifest necessity for granting the

motion[,]” as the “[c]ourt found that the Commonwealth’s statements did not

prejudice the jury in this case.”    TCO at 9.    Based on the brevity of the

prosecutor’s at-issue remarks, defense counsel’s failure to seek a curative

instruction, the strength of the Commonwealth’s evidence, and the court’s

instruction that the arguments of counsel were not evidence, we conclude that

this case is distinguishable from Brooks. Accordingly, Appellant has failed to

convince us that the court abused its discretion in denying his motion for a

mistrial.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/19/21




                                      -7-